  Case 13-38996         Doc 27     Filed 03/05/19 Entered 03/05/19 10:11:39              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-38996
         Natasha L Jones

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/03/2013.

         2) The plan was confirmed on 12/11/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/15/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,550.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-38996       Doc 27        Filed 03/05/19 Entered 03/05/19 10:11:39                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $33,782.00
       Less amount refunded to debtor                          $1,432.14

NET RECEIPTS:                                                                                   $32,349.86


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,781.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,396.46
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,177.46

Attorney fees paid and disclosed by debtor:                  $219.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Advocate IL Masonic Phys. Grp.   Unsecured         693.00           NA              NA            0.00        0.00
AMERICAN INFOSOURCE              Unsecured         400.00        103.62          103.62          10.36        0.00
America's Financial Choice       Unsecured         322.00           NA              NA            0.00        0.00
ASSET ACCEPTANCE LLC             Unsecured         427.00        328.85          328.85          32.89        0.00
CASTLE PAYDAY                    Unsecured         700.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,249.00            NA              NA            0.00        0.00
Comcast                          Unsecured         100.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured         506.00        505.71          505.71          50.57        0.00
EXETER FINANCE CORP              Unsecured      1,502.00            NA              NA            0.00        0.00
EXETER FINANCE CORP              Secured       12,250.00     14,031.14        14,031.14     14,031.14    1,378.08
GUARANTY BANK                    Unsecured         300.00        326.67          326.67          32.67        0.00
HARRIS & HARRIS                  Unsecured         693.00           NA              NA            0.00        0.00
HSBC                             Unsecured      5,500.00            NA              NA            0.00        0.00
I Advance                        Unsecured         132.00           NA              NA            0.00        0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      1,080.00            NA              NA            0.00        0.00
IL DEPT OF REVENUE               Priority             NA         724.94          724.94        724.94         0.00
IL DEPT OF REVENUE               Unsecured         819.00        101.50          101.50          10.15        0.00
INTERNAL REVENUE SERVICE         Unsecured      1,419.00       6,222.84        6,222.84        622.28         0.00
INTERNAL REVENUE SERVICE         Priority       1,800.00       9,877.74        9,877.74      9,877.74         0.00
INTERNAL REVENUE SERVICE         Priority       1,096.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured      1,300.00            NA              NA            0.00        0.00
LVNV FUNDING                     Unsecured           3.00        347.83          347.83          34.78        0.00
Mambo Cash                       Unsecured         300.00           NA              NA            0.00        0.00
Medical Business Bureau          Unsecured         273.00           NA              NA            0.00        0.00
NATIONWIDE                       Unsecured      1,749.00       3,068.98        3,068.98        306.90         0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         100.00           NA              NA            0.00        0.00
PREMIER BANK CARD                Unsecured         427.00        426.97          426.97          42.70        0.00
PREMIER BANK CARD                Unsecured         426.00           NA              NA            0.00        0.00
QUANTUM3 GROUP LLC               Unsecured         152.00        152.98          152.98          15.30        0.00
RJM ACQUISITIONS                 Unsecured          19.00         18.96           18.96           1.90        0.00
RUSH OAK PARK                    Unsecured         400.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-38996                  Doc 27     Filed 03/05/19 Entered 03/05/19 10:11:39                   Desc Main
                                              Document Page 3 of 4



Scheduled Creditors:
Creditor                                               Claim         Claim        Claim         Principal       Int.
Name                                        Class    Scheduled      Asserted     Allowed          Paid          Paid
St. Elizabeth's Hospital                 Unsecured         500.00           NA             NA           0.00        0.00
St. Mary of Nazareth Hospital            Unsecured         500.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                                      Claim          Principal                 Interest
                                                                    Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                               $0.00             $0.00                   $0.00
      Mortgage Arrearage                                             $0.00             $0.00                   $0.00
      Debt Secured by Vehicle                                   $14,031.14        $14,031.14               $1,378.08
      All Other Secured                                              $0.00             $0.00                   $0.00
TOTAL SECURED:                                                  $14,031.14        $14,031.14               $1,378.08

Priority Unsecured Payments:
       Domestic Support Arrearage                                    $0.00             $0.00                    $0.00
       Domestic Support Ongoing                                      $0.00             $0.00                    $0.00
       All Other Priority                                       $10,602.68        $10,602.68                    $0.00
TOTAL PRIORITY:                                                 $10,602.68        $10,602.68                    $0.00

GENERAL UNSECURED PAYMENTS:                                     $11,604.91          $1,160.50                   $0.00


Disbursements:

          Expenses of Administration                                  $5,177.46
          Disbursements to Creditors                                 $27,172.40

TOTAL DISBURSEMENTS :                                                                                 $32,349.86




UST Form 101-13-FR-S (09/01/2009)
  Case 13-38996         Doc 27      Filed 03/05/19 Entered 03/05/19 10:11:39                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
